DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 12/21/2020, wherein:
Claims 1 has been amended;
Claim 3 is cancelled; and 
Claims 4 and 9 remain as original;
Claims 2, and 5-8 remain as previously presented; and 
Claims 1, 2, and 4-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for digital transactions which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1, 2, and 4-9 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of performing digital asset transactions.  The steps of: provide authentication data for permitting a transaction, a “displaying first check message” step in which transaction data is generated for transacting a digital asset, and a first check message with the transaction data is generated, and then the first check message is displayed by the connected device; a “transmitting transaction data” step, in which a first confirmation instruction is generated when the transaction data of the first check message and the desired digital asset match each other, and then the transaction data is transmitted based on the first confirmation instruction; a “displaying second check message” step, in which a second check message with the transaction data is generated after receiving transaction data, and then the second check message is displayed; and a “transmitting authentication data” step, in which a second confirmation instruction is generated when the transaction data of the second check message and the desired digital asset match each other, and then authentication data, including a second digital signature, is generated and is transmitted based on the second confirmation instruction; and an “executing transaction” step, in which a transaction authentication is generated for executing the transaction of the desired digital asset after receiving the second digital signature of the authentication data, and the transaction authentication and the transaction data is transmitted for transacting the desired digital asset, when considered collectively as an ordered combination recite the oral abstract idea of performing digital asset transactions and under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since it recites commercial or legal interactions.  Hence, all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a connected device, the internet, and a closed device which is indirectly connectable to the internet by connecting to the connected device”.  Accordingly, the claim recites an abstract idea.
Dependent claims 2, and 4-9 recite similar limitations as claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further. For instance in claims 2, and 4-9, the additional limitations of: the authentication data is stored, connect to the SE, and the second check message is generated; wherein the digital asset is at least one of an e-money and an electronic authorization; wherein the transaction data includes a type of the digital asset to be transacted, a transaction amount, and a counterparty in the digital asset transaction; wherein the second check message is displayed after receiving device pairing data that indicates a pairing; wherein the transaction authentication is cancelled to prevent a transmission based on the second check message being displayed for a preset time period without generating the second confirmation instruction, generating a stop message after the second check message is displayed, and transmit the stop message to stop the digital asset transaction; and wherein the authentication data is at least one of a private key and a digital signature to be used in the digital asset transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe intermediate steps of the method for the digital asset transaction.  Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claim, such as: “a closed device including a security element and a microcontroller unit (MCU), the connected device, and e-money”.  If a claim limitation, under its broadest reasonable interpretation covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “a connected device, the internet, and a closed device which is indirectly connectable to the internet by connecting to the connected device”.  A plain reading of Figures 1-4, and associated descriptions in at least paras. 0029-0032 of the specification stating “there is not any particular limit to the hardware type of the connected device and the closed device…the connected device can be a computer or a smart wearable device already known in the market; and the closed device can be a computer or a wearable device with restricted Internet capability, and the electronic card can be any type, as long as it has only restricted Internet connection capability…and the electronic card 300 serving as the closed device includes a microcontroller unit (MCU) 301, a security element (SE) 302, a display…and an input device”, reveals that generic processors may be used to execute the claimed steps. The additional elements of “a connected device, the internet, and a closed device which is indirectly connectable to the internet by connecting to the connected device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence independent claim 1 is directed to an abstract idea. 
In dependent claims 2, and 4-9, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Step 2B – 2019 PEG pg. 56
Independent claim 1, does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a connected device, the internet, and a closed device which is indirectly connectable to the internet by connecting to the connected device” to perform the steps of: provide authentication data for permitting a transaction, a “displaying first check message” step in which transaction data is generated for transacting a digital asset, and a first check message with the transaction data is generated, and then the first check message is displayed by the connected device; a “transmitting transaction data” step, in which a first confirmation instruction is generated when the transaction data of the first check message and the desired digital asset match each other, and then the transaction data is transmitted based on the first confirmation instruction; a “displaying second check message” step, in which a second check message with the transaction data is generated after receiving transaction data, and then the second check message is displayed; and a “transmitting authentication data” step, in which a second confirmation instruction is generated when the transaction data of the second check message and the desired digital asset match each other, and then authentication data, including a second digital signature, is generated and is transmitted based on the second confirmation instruction; and an “executing transaction” step, in which a transaction authentication is generated for executing the transaction of the desired digital asset after receiving the second digital signature of the authentication data, and the transaction authentication and the transaction data is transmitted for transacting the desired digital asset, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claim 1 is not patent eligible.  
In addition, the dependent claims 2, and 4-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.
  
Response to Arguments
Applicant’s arguments with respect to the previous rejection of claims 1, 2, and 4-9 under: 35 USC 101 have been fully considered by the Examiner.  In regards to the rejections pursuant to 35 USC 101, the Applicant argues on pages 5-9 of their remarks that amended claim 1 integrates therein a practical application for securely performing online transactions involving e-money.  Applicant further argues that the limitations are indicative of “significantly more” because the amended claimed limitations improves a technology and provide an unconventional technical solution to a technical problem.  Examiner respectfully disagrees with Applicants argument and the rejections of claims 1, 2, and 4-9 pursuant to 35 USC 101 are maintained as indicated in the above final office action.  
The claimed limitations for a digital asset transaction method is not an improvement to the functioning of a computer or a technical solution to a problem.   Rather, Applicant is claiming an improvement in performing transactions which uses the computer as a tool to perform an abstract idea which is not indicative of integration into a practical application.  The additional elements of “a connected device, the internet, and a closed device which is indirectly connectable to the internet by connecting to the connected device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. There is no improvement to the claimed computer elements. Therefore, the limitation does not meet the criteria or consideration as indicative of integration into a practical application.  There is also not a technical solution to a problem because the claimed computer components are used as tools to perform the abstract idea of performing digital asset transactions.  The independent and dependent claims are not patent eligible under 35 USC 101 and the rejections of claims 1, 2, and 4-9 are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarin (US 2017/0178090) teaches offline transactions using a primary or secondary coupled electronic device.
Ben Ayed (US 8,905,303) teaches methods for adaptive wireless payments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
3/12/2021	
	
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 12, 2021